2021 WI 71

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2016AP1688



COMPLETE TITLE:        Clean Wisconsin, Inc., Lynda Cochart, Amy
                       Cochart, Roger DeJardin, Sandra Winnemueller and
                       Chad Cochart,
                                 Petitioners-Respondents,
                            v.
                       Wisconsin Department of Natural Resources,
                                 Respondent-Appellant,
                       Kinnard Farms, Inc.,
                                 Intervenor-Co-Appellant,
                       Wisconsin Legislature,
                                 Intervenor.

                          ON CERTIFICATION FROM THE COURT OF APPEALS

OPINION FILED:         July 8, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         April 12, 2021

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Dane
   JUDGE:              John W. Markson

JUSTICES:
KAROFSKY, J., delivered the majority opinion of the Court, in
which ZIEGLER, C.J., ANN WALSH BRADLEY, and DALLET, JJ., joined.
DALLET, J., filed a concurring opinion, in which ANN WALSH
BRADLEY and KAROFSKY, JJ., joined. ROGGENSACK, J., filed a
dissenting opinion, in which REBECCA GRASSL BRADLEY, J., joined.
REBECCA GRASSL BRADLEY, J., filed a dissenting opinion.
NOT PARTICIPATING:
HAGGEDORN, J., did not participate.

ATTORNEYS:
       For the intervenor-co-appellant, there were briefs filed by
Jordan J. Hemaidan, Nancy Cruz, and Michael Best & Friedrich
LLP, Madison. There was an oral argument by Jordan J. Hemaidan.


       For the intervenor, there were briefs filed by              Eric M.
McLeod,      Kirsten     A.   Atanasoff,   Lisa   M   Lawless,   and   Husch
Blackwell LLP, Madison and Milwaukee. There was an oral argument
by Eric M. McLeod.


    For the petitioners-respondents, there was a brief filed by
Andrea    Gelatt,      Rob   Lee,   and    Midwest   Environmental        Advocates,
Madison; with whom on the brief was Evan Feinauer and Clean
Wisconsin, Inc., Madison. There was an oral argument by Andrea
Gelatt.


    For the respondent-appellant, there was a brief filed by
Jennifer    L.        Vandermeuse       and   Gabe      Johnson-Karp      assistant
attorneys general; with whom on the brief was Joshua L. Kaul,
attorney    general,         Madison.     There   was    an   oral    argument   by
Jennifer L. Vandermeuse.


    An amicus curiae brief was filed by Ryan J. Owens, Verona.


    An amicus curiae brief was filed on behalf of Wisconsin
Environmental Health Network by John S. Greene, Madison.


    An amicus curiae brief was filed on behalf of Wisconsin
Manufacturers and Commerce, Midwest Food Products Association,
Wisconsin Cheese Makers Association, Dairy Business Association,
Wisconsin Potato and Vegetable Growers Association, Wisconsin
Farm Bureau Federation, Wisconsin Paper Council, Wisconsin Corn
Growers Association, Wisconsin Dairy Alliance, and Venture Dairy
Cooperative      by    Robert      I.   Fassbender      and   Great   Lakes   Legal
Foundation, Madison; with whom on the brief was Luca T. Vebber,
Corydon    J.    Fish,       and    Wisconsin     Manufacturers       &   Commerce,
Madison.
    An amicus curiae brief was filed on behalf of Food & Water
Watch,   Family   Farm   Defenders,   and   Sustain   Rural   Wisconsin
Network by Zach Corrigan, Madison.
                                                                 2021 WI 71


                                                         NOTICE
                                           This opinion is subject to further
                                           editing and modification.   The final
                                           version will appear in the bound
                                           volume of the official reports.
No.    2016AP1688
(L.C. No.   2015CV2633)

STATE OF WISCONSIN                     :            IN SUPREME COURT

Clean Wisconsin, Inc., Lynda Cochart, Amy
Cochart, Roger DeJardin, Sandra Winnemueller
and Chad Cochart,

            Petitioners-Respondents,

      v.                                                      FILED
Wisconsin Department of Natural Resources,
                                                          JUL 8, 2021
            Respondent-Appellant,
                                                            Sheila T. Reiff
                                                         Clerk of Supreme Court
Kinnard Farms, Inc.,

            Intervenor-Co-Appellant,

Wisconsin Legislature,

            Intervenor.


KAROFSKY, J., delivered the majority opinion of the Court, in
which ZIEGLER, C.J., ANN WALSH BRADLEY, and DALLET, JJ., joined.
DALLET, J., filed a concurring opinion, in which ANN WALSH
BRADLEY and KAROFSKY, JJ., joined. ROGGENSACK, J., filed a
dissenting opinion, in which REBECCA GRASSL BRADLEY, J., joined.
REBECCA GRASSL BRADLEY, J., filed a dissenting opinion.

HAGEDORN, J., did not participate.




      APPEAL from an order of the Circuit Court for Dane County,

John W. Markson, Judge.    Affirmed.
                                                                       No.   2016AP1688



       ¶1     JILL J. KAROFSKY, J.            This case is about whether the

Wisconsin Department of Natural Resources (DNR) had the explicit

authority to impose an animal unit maximum condition and an off-

site groundwater monitoring condition upon a Wisconsin Pollutant

Discharge      Elimination     System     (WPDES)        permit   it    reissued     to

Kinnard       Farms,    Inc.   (Kinnard)      for    its    concentrated       animal

feeding operation (CAFO).             The circuit court decided that the

DNR   had     the   explicit   authority      to    do    so,   and    the   court   of

appeals certified this          appeal to us,            pursuant to Wis. Stat.

§ (Rule) 809.61 (2017-18).1

       ¶2     We conclude that the DNR had the explicit authority to

impose both the animal unit maximum and off-site groundwater

monitoring       conditions    upon      Kinnard's       reissued      WPDES   permit

pursuant to Wis. Stat. § 283.31(3)-(5) and related regulations.

Accordingly, we affirm the order of the circuit court.

               I.      FACTUAL BACKGROUND AND PROCEDURAL POSTURE

       ¶3     Kinnard operates a large CAFO2 in the Town of Lincoln.

In    2012,    Kinnard     wanted   to    expand     its    dairy      operation     by


       The Honorable John W. Markson of the Dane County Circuit
       1

Court presided.

     All subsequent references to the Wisconsin Statutes are to
the 2017-18 version unless otherwise indicated.

       See Wis. Admin. Code § NR 243.03(12)(a)(defining a CAFO,
       2

as   relevant    here,    as    "an   animal   feeding    operation
[with] . . . 1,000 animal units or more at any time [that]
stores manure or process wastewater in a below or at grade level
storage   structure    or    land   applies  manure    or   process
wastewater").


                                          2
                                                                         No.     2016AP1688



building       a    second    site     and   adding    3,000     dairy    cows.        The

expansion required Kinnard to apply to the DNR for reissuance of

its    WPDES       permit    to   include    both    the   original      site    and   the

proposed expansion.3              Wis. Stat. § 283.59(1).          The DNR approved

Kinnard's application and reissued Kinnard's WPDES permit with

effective dates of September 1, 2012-August 31, 2017.4

       ¶4      The    five    named      petitioners       in   this   appeal      sought

review of the          reissued        WPDES permit because they               lived near

Kinnard's CAFO, had private drinking wells, and were concerned

that       Kinnard's    proposed        expansion     would     exacerbate        current

groundwater contamination issues.                   The petitioners alleged that

the reissued WPDES permit was inadequate because, among other

failings, it did not set a "maximum number of animal units" or

"require       monitoring         to    evaluate      impacts     to     groundwater."

Accordingly, they petitioned for a contested case hearing to

review the DNR's decision, pursuant to Wis. Stat. § 283.63(1).

       ¶5      The DNR granted the petition and referred the matter

to an administrative law judge (ALJ), pursuant to Wis. Stat.
§§ 227.43(1)(b), 283.63.                Kinnard filed for summary judgment,

alleging that the DNR lacked statutory authority to impose an


       The second site, a quarter-mile away from the original
       3

facility, is also a CAFO, and therefore a "point source" subject
to the WPDES permit program, as outlined in ch. 283. All owners
and operators of point sources in Wisconsin must obtain a WPDES
permit in order to discharge pollutants into the waters of the
State. Wis. Stat. §§ 283.31(1), 283.37.

       See Wis. Stat. § 283.53(1)(establishing a 5-year maximum
       4

term for WPDES permits).


                                             3
                                                                         No.     2016AP1688



animal unit maximum, citing 2011 Wis. Act 21, specifically Wis.

Stat. § 227.10(2m).5            The ALJ denied the motion, concluding there

were genuine issues of material fact, and set the matter for an

evidentiary hearing.

      ¶6        The    ALJ   conducted       a   four-day     evidentiary         hearing

during which Town of Lincoln community members who lived and

worked near Kinnard's CAFO testified about the contamination of

their well water and the impact of that contamination on their

businesses,       homes,     and     daily    lives.      The     community       members

conveyed their belief that Kinnard's CAFO was the source of the

well water contamination.              The ALJ also heard testimony from a

number     of    experts     who    established    that     up    to    50     percent   of

private wells in the Town of Lincoln were contaminated and that

30   percent      of    wells      tested    positive   for      E.    coli     bacteria.6

Additionally, an expert testified about the particular features

of   the   land       underlying     Kinnard's     CAFO     which      made    that   land

extremely susceptible to groundwater contamination.                             According


      5The only provision of 2011 Wis. Act 21 at issue in this
case is Wis. Stat. § 227.10(2m).
      6As the ALJ noted, "No witness for the dairy or the DNR
disputed these numbers."

     "The presence of large volumes of feces in and around
animals in CAFO[s] provides a breeding ground for many
bacteria," including E. coli.    The bacteria can cause disease
outbreaks through "contact with these organisms via swimming,
eating   shellfish,  eating   contaminated  food,  or  drinking
contaminated water."    United States Environmental Protection
Agency, Risk Assessment Evaluation for Concentrated Animal Feed
Operations, 1, 29-30 (May 2004).


                                             4
                                                                  No.    2016AP1688



to    the   testimony,     pollution   could    travel   over     half    a    mile

through groundwater into wells in 24 hours.7

       ¶7    Based   on    the   evidence   presented,      the   ALJ   concluded

that the "level of groundwater contamination including E. coli

bacteria in the area at or near the [second] site is [] very

unusual."     Additionally, the ALJ identified "what could fairly

be called a groundwater contamination crisis in areas near the

site."      The   ALJ     further   found   that   "[t]he     proliferation      of

contaminated wells represents a massive regulatory failure to

protect groundwater in the Town of Lincoln."                Of import to this

appeal, the ALJ determined that, based on the facts presented,

the   DNR   had   "clear    regulatory      authority"   to    impose    the    two

conditions disputed in this action upon Kinnard's reissued WPDES

permit.


       The groundwater beneath Kinnard's CAFO is in a featured
       7

carbonated bedrock aquifer; this type of bedrock is referred to
as "karst."   The Iowa Department of Natural Resources explains
karst geology as such:

     Karst bedrock is characterized as bedrock that is
     close to the land's surface and contains a vast
     network of underground drainage systems that have
     direct connections to the land's surface. In areas of
     Karst . . . [s]ome of the water that originates at the
     surface——possibly near sources of contamination——flows
     undetected into the ground.    This water can contain
     contaminants that are found on the land's surface and
     those not bound or utilized by the area[']s soils and
     land cover.   Once in the ground, this water that was
     once on the surface becomes part of the groundwater
     supply.
iowadnr.gov/environmental-protection/water-quality/private-well-
program/private-well-testing/contamination-in-karst


                                        5
                                                                                     No.    2016AP1688



       ¶8         The first condition was an animal unit maximum.                                   The

ALJ ordered the DNR to modify Kinnard's reissued WPDES permit to

"articulate the maximum number of animal units allowed at the

facility."          The ALJ reasoned that "[e]stablishing a cap on the

maximum         number     of     animal     units          will    provide           clarity       and

transparency for all sides as to the limits that are necessary

to protect groundwater and surface waters."                                   Additionally, the

ALJ noted that the condition would assure compliance with the

statutory requirement that CAFOs have and maintain 180 days'

worth of properly designed manure storage.8                              This was especially

important due to Kinnard's recent history of noncompliance with

this storage requirement.                  The ALJ also reasoned that "[i]t is

not a question of either/or——the 180 day storage requirement

represents a good short                 term measure to detect an impending

problem, but the maximum animal unit number represents a useful

longer-term management tool."

       ¶9         The     second     condition              was     off-site           groundwater

monitoring.             The ALJ determined that "a groundwater monitoring
plan       is     essential     given      that       the    area        is    'susceptible          to

groundwater         contamination'         within       the       meaning       of    Wis.    Admin.

Code       § NR    243.15(3)(2)(a)."              According         to        the    ALJ,     "it    is

essential          that     the     [DNR]     utilize              its        clear        regulatory


       Pursuant to Wis. Admin. Code § NR 243.15(3)(i-k)(March
       8

2019), CAFOs must have and maintain 180 days' worth of properly
designed manure storage to ensure sufficient storage capacity
during the winter months when spreading of manure is limited to
emergencies. See § NR 243.14(7)(a).


                                                  6
                                                                 No.    2016AP1688



authority . . . to     ensure    that       Kinnard   Farms   meet     its    legal

obligation under Wis. Admin. Code § NR 243.14(2)(b)(3)[9] not to

contaminate well water with fecal bacteria from manure or [from]

process wastewater."       The ALJ ordered the DNR to modify the

permit "to include a groundwater monitoring plan which includes

no less than six monitoring wells.             If practicable, the permit-

holder shall include at least two monitoring wells which are

located off-site on voluntarily willing neighboring properties

with water contamination issues or risks."                  The ALJ justified

the off-site monitoring as         "better and more likely to yield

results    that   identified    problem      areas"   and   acknowledged       that

"[o]bviously, this would require the voluntary participation of

off-site property owners."10

     ¶10    Kinnard   appealed     the       ALJ's    decision   to     the     DNR

Secretary, pursuant to Wis. Admin. Code § NR 2.20(1) (February

2019).11    The DNR Secretary denied review, reasoning that the

issue "would most appropriately [be] decided by the courts of

this state."      Kinnard then filed a petition for judicial review


     9 This     and     all      subsequent   references    to
the Wis. Admin. Code ch. NR 243 are to the March 2019 register
date unless otherwise indicated.
     10The DNR's authority to require on-site groundwater
monitoring is not at issue in this case, as Wis. Admin. Code
§ NR 243.15(3)(c)2.a. fully supports the "on-site" groundwater
monitoring that the ALJ imposed in its decision.
     11All subsequent references to the Wis. Admin. Code ch.
NR 2 are to the February 2019 register date unless otherwise
indicated.


                                        7
                                                                                    No.     2016AP1688



in   the     Kewaunee         County    Circuit             Court.       The       circuit        court

determined that the petition for judicial review was premature

and was not "final" for purposes of appeal until the DNR imposed

the conditions ordered by the ALJ.

       ¶11    At    this      point,        the    DNR       began    implementing          the     two

conditions.         Shortly thereafter, in August 2015, the DNR sought

review from the Wisconsin Department of Justice (DOJ) regarding

its ability to impose the conditions upon Kinnard's reissued

WPDES permit in light of Wis. Stat. § 227.10(2m).                                         DOJ opined

that     § 227.10(2m)           precluded              the     DNR      from       imposing         the

conditions, which prompted the DNR Secretary to reconsider her

decision      denying         review        of    the        ALJ's     decision.            The     DNR

Secretary      concluded         that       such       a     review    was     appropriate          and

quickly      issued    an      order        reversing         the     portion       of    the     ALJ's

decision      that     imposed      the          animal      unit     maximum       and     off-site

groundwater monitoring conditions.

       ¶12    The     five      named        petitioners             filed     a    petition        for

judicial review in the Kewaunee County Circuit Court, and Clean
Wisconsin      filed      a    petition          for       judicial     review       in    the     Dane

County       Circuit       Court.                The       Dane      County        Circuit        Court

consolidated        the    two    cases          and       reversed    the     DNR       Secretary's

decision, concluding that the DNR had the explicit authority to

impose       the     animal      unit        maximum          and     off-site           groundwater

monitoring         conditions          on        Kinnard's          reissued        WPDES       permit




                                                   8
                                                           No.     2016AP1688



pursuant to Wis. Stat. § 283.31(3)-(5) and related regulations.12

The circuit court remanded the case with instructions for the

DNR to implement the ALJ's order as to those conditions.

     ¶13   The    DNR   and   Kinnard   appealed   the   circuit    court's

decision.13      The court of appeals certified the case to this

court and we accepted certification in April 2019.14                Shortly

thereafter, we granted the DNR's motion to modify the briefing

schedule since it was no longer advocating the same positions as

     12At the outset, the circuit court determined that the
ALJ's decision became a final decision of the DNR when the DNR
Secretary denied Kinnard's petition for review and the DNR did
not petition for review itself under Wis. Admin. Code § NR 2.20,
pursuant to §§ NR 2.155(1), 2.20(3).   Additionally, the circuit
court concluded that the DNR Secretary's attempt to reverse her
denial of Kinnard's petition was untimely and exceeded her
authority.
     13The circuit court granted the petitioners their fees and
costs under Wis. Stat. § 814.245.        The DNR appealed that
judgment and moved the court of appeals to consolidate the two
appeals, which it did. The DNR voluntarily dismissed the appeal
regarding fees and costs, Case No. 2016AP2502, in May 2019, so
the issue is no longer before the court.
     14 While the appeals were pending, Kinnard's 2012 permit
expired and the DNR issued a subsequent permit that did not
contain either an animal unit maximum or an off-site groundwater
monitoring condition.    A group of citizens petitioned for a
contested case hearing regarding the new permit, but the parties
agreed to put that dispute on hold until the resolution of this
appeal.

     The court of appeals also certified another consolidated
"companion" case, Clean Wisconsin, Inc. v. DNR, No. 2018AP59.
Although   both  cases   address  the  effect  of   Wis.  Stat.
§ 227.10(2m) on the scope of the DNR's authority, each deals
with a different authorizing statute, thus presenting different
legal issues.   See Clean Wis., Inc. v. DNR, No. 2018AP59, slip
op. (Wis. S. Ct. July 8, 2021).


                                    9
                                                                             No.    2016AP1688



it did in the circuit court.                 The Joint Committee on Legislative

Organization      (the      Legislature)           also       moved     the        court    to

intervene.      We granted that motion in January 2021.15

                               II.    STANDARD OF REVIEW

    ¶14    "When an appeal is taken from a circuit court order

reviewing an agency decision, we review the decision of the

agency,    not    the      circuit      court."              Hilton     ex     rel.     Pages

Homeowners'      Ass'n    v.   DNR,     2006      WI    84,    ¶15,    293     Wis.    2d    1,

717 N.W.2d 166.           We review questions of agency authority de

novo.     Andersen v. DNR, 2011 WI 19, ¶¶25-26, 332 Wis. 2d 41,

796 N.W.2d 1.

    ¶15    This     case       also    requires         us    to    interpret         several

statutory provisions, which we review de novo.                           Noffke ex rel.

Swenson    v.     Bakke,        2009     WI       10,        ¶9,      315 Wis. 2d          350,

760 N.W.2d 156.          The purpose of statutory interpretation is to

"determine what the statute means so that it may be given its

full, proper, and intended effect."                          State ex rel. Kalal v.

Circuit Court for Dane Cnty., 2004 WI 58, ¶44, 271 Wis. 2d 633,
681 N.W.2d 110.

                                      III. ANALYSIS

    ¶16    We     are    tasked       with    determining          whether     Wis.     Stat.

§ 283.31(3)-(5), and related regulations, grant the DNR explicit

authority to impose the two conditions at issue upon Kinnard's

    15 Although the caption of this case is Clean Wisconsin v.
DNR, that is a misnomer.   Clean Wisconsin and the DNR are now
aligned in view, and the Legislature and Kinnard are likewise
aligned.


                                             10
                                                                      No.    2016AP1688



reissued     WPDES     permit.       We     first    provide        some    background

regarding the WPDES permit program and its significance as it

relates to:      (1) CAFOs; (2) restricting the amount of pollutants

discharged into waters of the state ("effluent limitations"16);

and (3) groundwater protection standards.                   We then interpret the

"explicit     authority"     requirement        of   Wis.    Stat.     § 227.10(2m).

Next, we examine the text of § 283.31(3)-(4), paying special

attention to the terms "effluent limitations" and "groundwater

protection     standards."          We    conclude     by    determining       whether

§ 283.31(3)-(5), and relevant regulations, explicitly authorized

the DNR to impose both the animal unit maximum and off-site

groundwater monitoring conditions upon Kinnard's reissued WPDES

permit.

                                 A. Relevant Background

      ¶17    We begin with a discussion of the WPDES permit program

and its impact on CAFOs, effluent limitations, and groundwater

protection      standards    to     provide      context      for    our    statutory

analysis.      The WPDES permit program is outlined in ch. 283 of
the     Wisconsin      Statutes,     wherein     the    DNR    is     granted       "all

authority     necessary     to     establish,    administer         and    maintain    a

state      pollutant    discharge        elimination    system"       in    order     to

protect the "waters of this state," including groundwater and


       Wisconsin
      16           Stat.   § 283.01(6)    defines an "effluent
limitation" as "any restriction established by [DNR] . . . on
quantities, rates, and concentrations of chemical, physical,
biological, and other constituents which are discharged from
point sources into waters of this state."


                                           11
                                                                     No.    2016AP1688



surface water, from pollution.                 Wis. Stat. § 283.001(1)-(2).17

Chapter 283 prohibits the discharge of any pollutant into the

waters of the state unless the DNR authorizes the discharge in a

permit.        Wis. Stat. § 283.31(1); 283.37.             The DNR may issue a

WPDES permit "for the discharge of any pollutant, or combination

of   pollutants . . . upon          condition    that     such   discharges        will

meet" the requirements outlined in § 283.31(3).                        Additionally,

§ 283.31(4)          mandates    that    the     DNR     prescribe       "additional

conditions"          necessary    to     "assure       compliance"         with        the

requirements listed in § 283.31(3).

       ¶18     CAFOs are statutorily required to apply to the DNR for

a WPDES permit because they are "point sources" as defined in

Wis.    Stat.    §    283.01(12).       Generally      speaking,   a    CAFO      is    "a

specific type of large-scale industrial agricultural facility

that        raises    animals,      usually     at     high-density,        for        the

[production] of meat, eggs, or milk."                   National Association of

Local       Boards    of   Health,      Understanding      Concentrated           Animal

Feeding Operations and Their Impact on Communities (2010).                             Due
to their size, CAFOs produce as much manure——waste——as do small

and medium-size cities.           For example, "[a] farm with 2,500 dairy

cattle is similar in waste load to a city of 411,000 people."


       The United States Environmental Protection Agency (EPA)
       17

is authorized to allow States to administer their own permit
programs,   in  lieu   of   the   National  Pollution  Discharge
Elimination System, so long as those States meet certain federal
requirements. 33 U.S.C. § 1342(b)-(c) (2019). The EPA approved
the WPDES permit program in 1974. Andersen v. DNR, 2011 WI 19,
¶37, 332 Wis. 2d 41, 796 N.W.2d 1.


                                          12
                                                                        No.        2016AP1688



United States Environmental Protection Agency, Risk Assessment

Evaluation      for       Concentrated    Animal      Feed    Operations,           7    (May

2004).

       ¶19    CAFOs' agricultural waste, including manure and water

that    comes      into     contact    with   animal    feed     and    manure          (also

referred      to     as     "process     wastewater"18),        is     defined          as     a

"pollutant" and subject to regulation.                  Wis. Stat. § 283.01(13).

WPDES       permits       establish      effluent      limitations,           which          are

restrictions on the amount of pollutants a point source like a

CAFO may release into the waters of the state.                          This includes

discharges both from the production area (on-site) and onto the

fields where manure is land-applied (off-site).19                      "Because large

numbers of animals are confined in relatively small areas at

CAFOs, a very large volume of manure is produced and must be

kept in a correspondingly small area until disposed of."                                United

States      Environmental       Protection      Agency,      supra     at     1.        While

manure is useful to the farming industry as fertilizer, in large

quantities      it    has    the   potential     to    become    hazardous          because


       See Wis. Admin. Code § NR 243.03(53) (defining "process
       18

wastewater" as "wastewater from the production area directly or
indirectly used in the operation of animal feeding operation
that results from," among other things, "[w]ater that comes into
contact with any raw materials or animal byproducts including
manure [or] feed").

       Wisconsin Admin. Code § NR 243.03(54) defines the
       19

"production area," in part, as "that part of an animal feeding
operation that includes the animal confinement area, the manure
storage area, the raw materials storage area, and the waste
containment areas but not CAFO outdoor vegetated areas."


                                           13
                                                                             No.    2016AP1688



"[t]raditional means of using manure are not adequate to contend

with the large volumes present at CAFOs."                        Id. at 2.

      ¶20    Long-term manure storage requirements                          are common in

states like Wisconsin where long, cold winters prevent liquid

manure-spreading for several months each year.                             See Wis. Admin.

Code § NR 243.14(9) (requiring CAFOs to have "a minimum of 180

days of storage designed and maintained in accordance with ss.

NR 243.15(3)(i) to (k)").                       The number of animals at a CAFO

corresponds to the amount of animal-generated waste that the

CAFO must store.              See § NR 243.15(3)(k).                If a CAFO fails to

properly manage its manure storage, it presents a higher risk of

storage     overflow          and     groundwater         contamination.             National

Association       of    Local        Boards      of   Health,      supra    at     3.      Such

failures are hazardous because manure is a breeding ground for

many pathogens, including E. coli, and as a result creates a

serious risk for disease outbreak if it enters the groundwater.

Id.   at    8-10.             To     protect      against        this   risk,       Wisconsin

regulations       require          CAFOs   to    comply    with    certain        regulations
such as:      (1) effluent limitations, promulgated in Wis. Admin.

Code ch. NR 243; and (2) groundwater quality standards.                                  See NR

§ 243.13(5)(a).               With    this      general     background       in    mind,     we

proceed to the statutory analysis.

                              B. Wisconsin Stat. § 227.10(2m)

      ¶21    The       core    issue       in    this     case    involves        Wis.    Stat.

§ 227.10(2m), which dictates that "[n]o agency may implement or

enforce     any    standard,          requirement,         or    threshold . . . unless
that standard, requirement, or threshold is explicitly required
                                                 14
                                                                           No.    2016AP1688



or explicitly permitted by statute or by a rule that has been

promulgated        in    accordance       with    this     subchapter."          (emphasis

added).     The parties dispute the meaning of "explicitly required

or explicitly permitted"             in the context of               the DNR imposing

conditions upon Kinnard's reissued WPDES permit.

      ¶22    Kinnard and the Legislature assert that explicit means

specific, and that in order for the DNR to impose a condition

upon a WPDES permit, without promulgating a rule, that condition

must be listed verbatim in a statute or the administrative code.

According to Kinnard and the Legislature, because there is no

literal     enumeration      or     verbatim       mention      of    an    animal       unit

maximum     or    off-site       groundwater      monitoring         condition      in    the

statutes     or     administrative          code,        Wis.   Stat.       § 227.10(2m)

precludes the DNR from imposing such conditions upon Kinnard's

reissued WPDES permit.             Kinnard and the Legislature assert that

in the absence of such statutory or administrative authority,

the   DNR    must       promulgate    a    rule     in    order      to    impose    these

conditions upon Kinnard's reissued WPDES permit.
      ¶23    The    DNR    and     Clean    Wisconsin       counter        that    such    a

reading of "explicitly required or explicitly permitted" is too

narrow,     and    that     Kinnard       and    the     Legislature       overlook       the

explicit, but broad, authority given to the DNR in Wis. Stat.

§ 283.31(3)-(5) to prescribe such conditions.                        The DNR and Clean

Wisconsin    assert       that    explicit       means    expressly        conferred      and

clear; and an explicit grant, like that given in § 283.31(3)-

(5), can be general and broad in nature.                             Said differently,
according to the DNR and Clean Wisconsin, an explicit grant of
                                            15
                                                                           No.    2016AP1688



authority    does       not    necessarily         have    to    be    circumscribed       or

exhaustively detailed.

    ¶24     To     resolve          this    issue     of    interpreting         the    term

explicit, we examine its dictionary definition and Wis. Stat.

§ 227.10(2m)       in     context.            Explicit      and       specific    are     not

synonymous.         Black's         Law     Dictionary       defines      "explicit"      as

"clear, open, direct, or exact" and "expressed without ambiguity

or vagueness."          Explicit, Black's Law Dictionary 725 (11th ed.

2019).     Similarly,         the     American      Heritage       Dictionary       defines

explicit     as    "fully       and       clearly    expressed;         leaving    nothing

implied"     and    "fully          developed       or     formulated."           Explicit,

American Heritage Dictionary (5th ed. 2011).

    ¶25     Additionally, when we review Wis. Stat. § 227.10(2m)

in context, we note that in Wis. Stat. § 227.11(2)(a)3., the

legislature        used        the         word     "specific."             See        Kalal,

271 Wis. 2d 633,        ¶46 ("[S]tatutory language is interpreted in

the context in which it is used; not in isolation but as part of

a whole; in relation to the language of surrounding or closely-
related statutes . . . .").                       This context shows us that the

legislature knew how to use the word "specific," but did not do

so in § 227.10(2m).            As a result, we must presume the two words,

explicit and specific, mean different things.                            Because neither

the dictionary definition nor an examination of the statute in

context     supports      the       premise       that     the    terms    explicit      and

specific are synonyms, we conclude that an agency may rely upon

a grant of authority that is explicit but broad when undertaking


                                              16
                                                               No.    2016AP1688



agency action, and such an explicit but broad grant of authority

complies with § 227.10(2m).

                     C. Wisconsin Stat. § 283.31(3)-(4)

     ¶26    Having clarified that explicit authority can be broad

in scope, we next examine Wis. Stat. § 283.31(3) and (4), and

related    regulations,       as   the    parties   dispute   whether       these

provisions granted the DNR the explicit authority to impose the

animal     unit     maximum    and       off-site   groundwater      monitoring

conditions upon Kinnard's reissued WPDES permit.

     ¶27    Wisconsin Stat. § 283.31(3) allows the DNR to issue a

permit "for the discharge of any pollutant, or combination of

pollutants . . . upon condition that such discharges will meet

all the following, whenever applicable:"

     (a)    Effluent limitations.

     (b)    Standards of performance for new sources.

     (c)    Effluent standards, effluents            prohibitions     and
            pretreatment standards.

     (d)    Any more stringent limitations, including those:

            . . .

            2.   Necessary to comply with              any    applicable
            federal law or regulation[.]

      . . .

     (e) Any more stringent legally applicable requirements
     necessary to comply with an approved areawide waste
     treatment management plan.

     (f) Groundwater protection standards established under
     ch. 160.



                                         17
                                                                              No.    2016AP1688



§ 283.31(3).           In this case we are focused on para. a (effluent

limitations) and para. f (groundwater protection standards).

       ¶28    Wisconsin            Stat.     § 283.31(4)      mandates       that     the    DNR

"shall       prescribe        conditions        for     permits      issued     under       this

section to assure compliance with the requirements of sub. (3)."

A non-exhaustive list of examples, beginning with the phrase

"shall       include         at     least     the     following,"       is     outlined       at

§ 283.31(4)(a-f).                 Therefore, § 283.31(4) requires the DNR to

prescribe conditions in a WPDES permit to assure compliance with

§ 283.31(3); in this case, the parties dispute the imposition of

conditions        to        enforce        effluent    limitations      and        groundwater

protection standards.                 Notably and of import, § 283.31(4) does

not    say     "promulgate            rules     to    assure     compliance          with    the

requirements       of        sub.    (3)."      Maple     Leaf      Farms,    Inc.    v.    DNR,

2001 WI App 170, ¶30, 247 Wis. 2d 96, 633 N.W.2d 720 (stating

that     "while        []     §     283.31(4)       directs    the    DNR     to     prescribe

conditions for permits to assure compliance with water quality

standards, the statute does not require the DNR to promulgate
such     conditions           by      rule").         Additionally,          the     text     of

§ 283.31(4)        explicitly              contemplates       the     DNR's     ability       to

prescribe      conditions            for    permits    that    are    not     enumerated     in

subs. (a-f) by prefacing that list with the phrase "at least the

following."       (emphasis added).

       ¶29    Before we continue, we must briefly discuss two terms:

first,    "effluent limitations," Wis. Stat. § 283.31(3)(a); and

second, "groundwater protection standards," § 283.31(3)(f).                                   An
effluent limitation is a restriction established by the DNR "on
                                                18
                                                                                       No.     2016AP1688



quantities,      rates,         and    concentrations                of    chemical,          physical,

biological,      and      other       constituents             which       are       discharged       from

point      sources     into       waters          of      this       state."             Wis.       Stat.

§ 283.01(6);        see   also Wis. Stat.                 § 283.13.              In other words,

effluent limitations are restrictions on the amount of pollutant

a   point    source       may    release       into        bodies          of    water.20          As    we

mentioned above, effluent limitations have been promulgated for

CAFOs in Wis. Admin. Code ch. NR 243.                                     For example, and of

significance         here:            (1) CAFOs           may        not        cause        the    fecal

contamination        of     water       in    a     well,        § NR       243.14(2)(b)3;              and

(2) CAFOs     must        have        180     days       of      properly-designed                 manure

storage, § NR 243.15(3)(i-k), to be prepared for long winters

when spreading of manure is limited to emergencies.

      ¶30    The     second        term       we        must     address         is     "groundwater

protection standards established under ch. 160," as set forth in

Wis. Stat. § 283.31(3)(f).                    The Legislature gave the DNR broad

authority      to     establish,             monitor,          and        enforce       health-based

groundwater standards in Wis. Stat. ch. 160, which resulted in
the   promulgation          of    Wis.       Admin.       Code        ch.       NR    140     (February

2021).21     Chapter 140 contains the State's groundwater standards

and   provides       that    the      DNR     "may       take     any       actions          within     the

context of regulatory programs established in statutes or rules

       Effluent limitations for CAFOs are based on proper manure
      20

and process wastewater storage and land application practices.

       All subsequent references to the Wis. Admin. Code ch.
      21

NR 140 are to the February 2021 register date unless otherwise
indicated.


                                                   19
                                                                        No.    2016AP1688



outside    of    this    chapter,      if   those   actions      are       necessary   to

protect    public       health   and    welfare     or   prevent       a    significant

damaging effect on groundwater or surface water quality."                            § NR

140.02(4).       Chapter 140 applies to all facilities regulated by

Wis. Stat. ch. 283, including Kinnard's CAFO.                     § NR 140.03.         As

discussed       above,    ch.    NR   243   requires     CAFOs     to      comply    with

groundwater quality standards.               See § NR 243.13(5)(a).                Having

provided some background to § 283.31(3)(a) and (f), we turn to

the two permit conditions at issue.

   D. Whether Wis. Stat. § 283.31(3)-(5) Grants the DNR Explicit
             Authority to Impose The Disputed Conditions
    ¶31 Having provided background regarding the WPDES permit

program,    interpreted         the   "explicit     authority"     requirement         of

Wis. Stat. § 227.10(2m), and examined the text of Wis. Stat.

§ 283.31(3)-(4), we next look at the animal unit maximum and

off-site groundwater monitoring conditions to determine whether

the DNR had explicit authority to impose these conditions upon

Kinnard's reissued WPDES permit.
    ¶32     We begin by noting that the ALJ imposed both of these

conditions after hearing four days of testimony specific to this

case and reviewing pre-filed reports.                    Examining the specific

facts surrounding a particular permit application is consistent

with how the DNR has historically imposed conditions upon WPDES

permits.     This case-by-case analysis allows the DNR to use its

expertise to make fact-specific determinations and gives it the

flexibility       to     prescribe     conditions        that    are       specifically
tailored    to    a    particular      applicant.        See    Maple       Leaf   Farms,

                                            20
                                                                     No.       2016AP1688



247 Wis. 2d 96, ¶31 (noting that the DNR "closely balance[s] the

specific needs of the permit holder with public environmental

concerns."); Lake Beulah Mgmt. Dist. v. DNR, 2011 WI 54, ¶43,

335 Wis. 2d 47, 799 N.W.2d 73 (reasoning that "[a]s with many []

environmental      statutes,"     the   DNR     "utilizes     its    expertise       and

exercises its discretion to make what, by necessity, are fact-

specific determinations.").

                       1. Animal Unit Maximum Condition

      ¶33   The     ALJ     concluded    that     the    animal      unit       maximum

condition   was     necessary     to    assure    Kinnard's        compliance       with

effluent       limitations,       as      enumerated          in      Wis.         Stat.

§ 283.31(3)(a).       We agree.

      ¶34   The DNR       customarily monitors 180-day manure                    storage

requirements through the use of permanent markers.                        Wis. Admin.

Code § NR 243.15(3)(e).          However, as the ALJ found, Kinnard had

a history of failing to install those markers in 2009 and 2010.

The ALJ concluded that without permanent markers, Kinnard had

not established an effective means by which to measure the 180-
day   manure      storage    requirement.         We    agree      with    the    ALJ's

conclusions on this point.              The animal unit maximum condition

was a practical means of assuring compliance with the 180-day

manure   storage     requirement——especially            in   light    of       Kinnard's

failure to effectively measure its manure in the past——and of

avoiding    the     potential      hazardous       consequences           of     storage

overflow.

      ¶35   Additionally,        Wis.     Stat.        § 283.31(5)         explicitly
requires that the DNR issue permits that "specify maximum levels
                                         21
                                                                           No.    2016AP1688



of discharges."22          Limiting the number of animal units at a CAFO

is    a     practical      way    to    quantify      and    limit      the      amount    of

agricultural waste produced and discharged from that CAFO both

on-site       and    off-site,         since    the    number      of      animal       units

correlates      to       the   amount    of     manure      and   process        wastewater

produced.

      ¶36     Accordingly,        the    DNR    had   the    explicit      authority       to

prescribe the animal unit maximum condition, pursuant to Wis.

Stat. § 283.31(4), in order to assure compliance with effluent

limitations,        as    specified      in    § 283.31(3)(a),       and      pursuant     to

§ 283.31(5).

                2. Off-site Groundwater Monitoring Condition

      ¶37     The ALJ concluded that the installation of two off-

site monitoring wells, if practicable, was necessary to assure

Kinnard's compliance with effluent limitations and groundwater

protection standards pursuant to Wis. Stat. § 283.31(3).                                  The

ALJ       further    determined        that    the    legislature       gave      the     DNR

explicit authority in § 283.31(4) to prescribe permit conditions
to assure compliance with these standards.                         We agree for two

reasons.

      ¶38     First, the off-site groundwater monitoring condition

assures       Kinnard's          compliance         with     effluent         limitations,

primarily Wis. Admin. Code § NR 243.14(2)(b)3, which prohibits


       We note that Wis. Stat. § 283.31(5), while not mentioned
      22

in the ALJ's decision, was cited by the circuit court as a
reason for its ruling.


                                               22
                                                                          No.    2016AP1688



fecal contamination of a well by the landspreading of manure or

process wastewater.            Given the overwhelming testimony regarding

contaminated         wells    near    Kinnard's          CAFO,    this   condition        was

essential to ensure that Kinnard did not further contaminate the

well water      of residents in the vicinity.                         Additionally, the

susceptibility        of     this    area   to    groundwater         contamination,       as

defined    by   § NR 243.15(3)(c)2.a.,                further     supports      the     ALJ's

imposition      of    this     condition         in     accordance     with     the     DNR's

explicit authority.23

     ¶39    Second, the off-site groundwater monitoring condition

was necessary to assure Kinnard's compliance with groundwater

protection standards.               See Wis. Admin. Code § NR 243.13(5)(a)

(requiring      that         CAFOs     comply           with     groundwater       quality

standards);      § NR        243.13(1)       ("The       department      shall        include

conditions      in    a    WPDES     permit       for    the     production      area    and

ancillary service and storage areas . . . that are necessary to

achieve compliance with surface water and groundwater quality

standards contained in chs. NR 102 to 105, 140 and 207.").                                The
record in this case established that as many as 50 percent of

private    wells      in     the    Town    of    Lincoln      were   contaminated,        30

percent of wells had tested positive for E. coli bacteria, and



     23It is also notable that Wis. Admin. Code ch. NR 140
establishes a public health standard for E. coli at zero. When
a preventative action limit for a substance of health or welfare
concern, like E. coli, is attained or exceeded ch. NR 140
provides for, among other responses, "the installation and
sampling of groundwater monitoring wells." See § NR 140.24(4).


                                             23
                                                           No.   2016AP1688



manure had caused that contamination.       Additionally, if the DNR

did not have the ability to impose         a   groundwater monitoring

requirement, then the groundwater protection standards would be

essentially unenforceable.       For these reasons, we conclude that

the DNR had the explicit authority to prescribe the off-site

groundwater    monitoring   condition,    pursuant    to     Wis.   Stat.

§ 283.31(4),   in   order   to   assure   Kinnard's   compliance      with

effluent limitations and groundwater protection standards,              as

enumerated in § 283.31(3)(a) and (f).24



     24The parties dispute whether the former DNR Secretary had
the authority to:     (1) "reconsider" her initial denial of
Kinnard's petition for review under Wis. Admin Code § NR 2.20;
and (2) reverse the agency's final decision.   We conclude that
the issue is moot.

     "An issue is moot when its resolution will have no
practical effect on the underlying controversy."    PRN Assocs.,
LLC, 2009 WI 53, ¶25, 317 Wis. 2d 656, 766 N.W.2d 559.        We
generally decline to reach moot issues.       Portage County v.
J.W.K., 2019 WI 54, ¶12, 386 Wis. 2d 672, 927 N.W.2d 509.
However, there are several well-established exceptions where we
may elect to address moot issues: (1) "the issues are of great
public importance;" (2) "the constitutionality of a statute is
involved;" (3) the situation arises so often "a definitive
decision is essential to guide the trial courts;" (4) "the issue
is likely to arise again and should be resolved by the court to
avoid uncertainty;" or (5) the issue is "capable and likely of
repetition and yet evades review." Id. (quoted source omitted).

     Whether the DNR Secretary complied with the administrative
code in "reconsidering" her initial denial of Kinnard's petition
is purely academic, and therefore moot.     Any resolution will
have no practical effect on the underlying controversy since
Kinnard's 2012 permit expired and, as of February 1, 2018, it
operates under a new WPDES permit and this procedural question
is no longer at issue.


                                   24
                                                         No.     2016AP1688



                            IV.    CONCLUSION

    ¶40   We conclude that the DNR had the explicit authority to

impose both the animal unit maximum and off-site groundwater

monitoring   conditions   upon    Kinnard's   reissued   WPDES    permit,

pursuant to Wis. Stat. § 283.31(3)-(5) and related regulations.

Accordingly, we affirm the order of the circuit court.

    By the Court.—The order of the circuit court is affirmed.




                                   25
                                                                                 No.    2016AP1688.rfd


       ¶41     REBECCA FRANK DALLET, J.                     (concurring).                I join the

majority       in       full.        I     write   separately          to    make       two    points

regarding          the      dissent's1       use       of   extrinsic        sources          in     its

statutory analysis.               First, while I welcome what appears to be a

return to a more holistic statutory-interpretation approach, I

would dispense with the formalistic requirement that we must

first       label       a    statutory      term       "ambiguous"       before         we    consult

extrinsic sources to determine its meaning.                                      Second, not all

extrinsic          sources      are      created       equal,     and    the       materials         the

dissent uses——a governor's press release and one legislator's

floor       statement——are               generally      unreliable          indicators          of     a

statute's meaning.

       ¶42     To fit its analysis within our current approach to

statutory interpretation, the dissent had no choice but to label

Wis.       Stat.    § 227.10(2m)           "ambiguous"       before         it    could       look    to

extrinsic sources to analyze the statute's meaning.                                      But as the

dissent frames it, a statutory term is ambiguous so long as it

is defined differently in multiple dictionaries.                                         Under that

framework, it is likely that all statutory terms can be labeled
ambiguous          and       therefore       extrinsic           sources         can     always       be

consulted.          I agree with this end result but not the process.

       ¶43     Instead of requiring that we first label a statute

"ambiguous,"            the     better      approach        is    to     dispense          with      the

pretext.           We       should    of    course      start     with      the        text   of     the



       In this opinion, "the dissent" refers to Justice Patience
       1

Drake Roggensack's dissenting opinion.


                                                   1
                                                                   No.    2016AP1688.rfd


statute, but our general approach to statutory interpretation

should be more comprehensive.                Such a holistic methodology would

lead to more transparent analyses in which the court is upfront

and   honest     about    considering         relevant     extrinsic      sources      to

interpret a statute's meaning.                   That includes being transparent

about those sources' actual analytical value when they support

more than one reasonable inference.                   See James v. Heinrich, 2021

WI 58,    ¶68    n.3,    ___ Wis. 2d ___,           ___ N.W.2d ___        (Dallet, J.,

dissenting).      Indeed, the court "must engage in an analysis of

both the evidence that supports a given interpretation as well

as the evidence that contradicts a given interpretation."                             Fox

v.    Catholic        Knights     Ins.       Soc'y,     2003    WI 87,        ¶44,    263

Wis. 2d 207,      665     N.W.2d 181          (Abrahamson, C.J.,          concurring).

Ultimately, carefully weighed, relevant legislative history can

be an indicator of a statute's meaning and thus an important

tool in statutory interpretation.                   See United Am., LLC v. DOT,

2021 WI 44, ¶¶18-19, 397 Wis. 2d 42, 959 N.W.2d 317; State ex

rel. Kalal v. Cir. Ct. for Dane Cnty., 2004 WI 58, ¶66, 271

Wis. 2d 633, 681 N.W.2d 110 (Abrahamson, C.J., concurring).
      ¶44   Of   course,        the   same    extrinsic       sources    will   not   be

helpful in every case, and some sources are more reliable than

others.         The     extrinsic        materials      the     dissent       uses    are

uninformative and unreliable and therefore have minimal value.

There is little to be gleaned about a statute's meaning from a

governor's press release and one legislator's floor statement.

Then-Governor     Walker's        press      release    about    what    he   hoped   an
initial legislative proposal would achieve says nothing about

                                             2
                                                                                  No.    2016AP1688.rfd


what the legislature's final enacted text means.                                          Cf., e.g.,

Landwehr       v.    Landwehr,          2006       WI 64,      ¶25,     291       Wis. 2d 49,        715

N.W.2d 180.         As for Representative Tiffany's statement during a

floor debate, courts have long recognized that "debates in [the

legislature]         are    not        appropriate           sources    of     information          from

which    to    discover          the    meaning         of    the   language        of     a     statute

passed    by       that    body."            See    United       States      v.     Trans-Missouri

Freight       Ass'n,       166    U.S. 290,          318       (1897);       United       States      v.

O'Brien,       391        U.S. 367,          384        (1968)      ("What         motivates         one

legislator to make a speech about a statute is not necessarily

what motivates scores of others to enact it, and the stakes are

sufficiently high for us to eschew guesswork.").                                         Such cherry

picking is why even those who embrace a more holistic approach

to     statutory         interpretation            have       little        use    for      a    single

legislator's         statement.              See    Kalal,       271    Wis. 2d 633,             ¶¶64-72

(Abrahamson, C.J., concurring).

       ¶45     Nevertheless, I support the dissent's use of extrinsic

sources       to    inform       its     statutory           analysis.            When     clear     and

reliable, such sources can provide valuable context, regardless
of   whether        a     statute       is    ambiguous.              The    dissent,           however,

oversells the analytical value of two isolated and unreliable

statements, thus leading it astray from the majority opinion's

more     reasoned          interpretation               of     Wis.     Stat.           § 227.10(2m).

Accordingly, I join the majority opinion.

       ¶46     I    am     authorized         to    state        that       Justices       ANN     WALSH

BRADLEY and JILL J. KAROFSKY join this opinion.



                                                    3
                                                                                  No.    2016AP1688.pdr



       ¶47    PATIENCE DRAKE ROGGENSACK, J.                           (dissenting).              It is

the legislative branch of government that enacts statutory laws

for Wisconsin.             Whether we agree with the policy set forth in

those statutes, the words chosen by the legislature control.

This       case    turns         on     the        phrase,      "explicitly             required     or

explicitly permitted by statute or by a rule" in Wis. Stat.

§ 227.10(2m), which statute was enacted as part of 2011 Wis. Act

21.          We    previously           described             § 227.10(2m)          in        Wisconsin

Legislature        v.     Palm,       2020     WI       42,   ¶52,    391    Wis. 2d          497,   942

N.W.2d 900.

       ¶48    In         this         case,        which       appears        before           us    on

certification,           Wis.     Stat.       § 227.10(2m)           is    argued        to    preclude

Wisconsin Department of Natural Resources (DNR) from requiring a

maximum       number        of        animal        units      and    off-site           groundwater

monitoring         as    conditions           of    a    Wisconsin         Pollutant          Discharge

Elimination         System       (WPDES)           permit     for    Kinnard        Farms,      Inc.'s

concentrated animal feeding operation (CAFO) because no statute

or    rule    explicitly          requires          or    permits     that.             The   majority

opinion claims the DNR has the "explicit authority" to condition

the WPDES permit because it has broad authority pursuant to

"Wis. Stat. § 283.31(3)–(5) and related regulations."1                                           In so

doing,       the        majority       opinion           restores         court     deference        to

administrative agency assertions of power that the legislature

explicitly limited in Act 21.


       1   Majority op., ¶2.


                                                     1
                                                                    No.   2016AP1688.pdr



       ¶49    I conclude that there is no explicit textual authority

in either statute or rule that grants the DNR power to set a

maximum number of animals that Kinnard's CAFO may contain or to

require      off-site      groundwater       monitoring     wells.        Furthermore,

Wis.       Stat.     § 227.11(2)(a)1.–3.             preclude        agencies          from

circumventing the "explicitly permitted or explicitly required"

directive of Wis. Stat. § 227.10(2m) through the use of broad

policy statements from other statutes.                     Accordingly, the WPDES

permit requirements that cap the number of animal units and

require      groundwater        monitoring       through     off-site      wells       are

unlawful, and should be vacated.                 Because the majority opinion

nullifies      § 227.10(2m)'s        plainly      stated    directive          that,   "No

agency may implement or enforce any standard, requirement, or

threshold . . . unless that standard, requirement, or threshold

is explicitly required or explicitly permitted by statute or by

a   rule,"    and    in    so   doing   it    overturns     Act    21's    legislative

command, I respectfully dissent.

                                  I.    BACKGROUND2

       ¶50    Kinnard      operates     a    large    dairy       farm    in     Kewaunee

County,      which    it    sought      permission     to     expand.          Expansion

required DNR approval and securing another WPDES permit for the

expanded CAFO.




       The majority opinion ably sets out the factual background;
       2

therefore, I shall narrate only that which is necessary to
understand the discussion that follows.


                                             2
                                                                               No.    2016AP1688.pdr



    ¶51        The requested permit was contested by Clean Wisconsin,

Inc. and others (hereinafter Clean Wisconsin) during a lengthy

administrative proceeding.                The Administrative Law Judge (ALJ)

determined that the permit should have specified the maximum

number    of    animals        allowed    at        the     new    facility           and    that    a

groundwater      monitoring        plan        was    needed        in    order        to    assure

compliance with effluent limitations and groundwater protection

standards.           He recommended two or three off-site groundwater

monitoring wells.

    ¶52        Kinnard    sought         review        of     the        ALJ     decision        and

ultimately      the     DNR     approved       a     groundwater          monitoring           plan,

without any off-site wells, and granted the WPDES permit without

a cap on the number of animal units.                         The former DNR Secretary,

citing Wis. Stat. § 227.10(2m), concluded that the DNR did not

have explicit authority to place those restrictions on the WPDES

permit.

    ¶53        Clean Wisconsin and others sought circuit court review

of the DNR decision, in both Kewaunee County and Dane County.

The Dane County Circuit Court, upon Clean Wisconsin's motion,

consolidated the reviews in Dane County.

    ¶54        The    circuit     court        vacated       the     WPDES           permit.        It

concluded       that     the     DNR     had        authority       to     impose           off-site

groundwater monitoring wells and an animal unit maximum cap on

the WPDES permit, and the DNR should have complied with the

ALJ's    recommendation.               Kinnard       appealed,           and     the     court      of

appeals certified the appeal to us.


                                                3
                                                                        No.    2016AP1688.pdr



    ¶55     After the matter was certified to us, Governor Evers

appointed    a      new      DNR     Secretary,          who     reversed          the     prior

Secretary's position.               He embraced the ALJ's requirements of

animal unit caps and off-site groundwater monitoring wells for

Kinnard's WPDES permit.             He relied on Wis. Stat. § 283.31(3) and

(4), and did not mention Wis. Stat. § 227.10(2m).

                                    II.     DISCUSSION

                              A.    Standard of Review

    ¶56     This       is    a     review     of    an     administrative               agency's

decision; here, arising from an ALJ decision that the current

DNR Secretary has endorsed.                 On appeal, we review the decision

of the DNR, not the decision of the circuit court.                             Wis. Indus.

Energy Grp., Inc. v. Pub. Serv. Comm'n, 2012 WI 89, ¶14, 342

Wis. 2d 576, 819 N.W.2d 240.

    ¶57     Statutory        interpretation          and       application         drive      our

decision.         We    independently         review       questions          of    statutory

interpretation and application.                    State v. Mercado, 2021 WI 2,

¶32, 395 Wis. 2d 296, 953 N.W.2d 337.

                              B.    General Principles

    ¶58     The        purpose      of      statutory          interpretation            is   to

determine    what      the   statute       means    so     that    it   may        be    applied

correctly.    State ex rel. Kalal v. Circuit Court for Dane Cnty.,

2004 WI 58, ¶44, 271 Wis. 2d 633, 681 N.W.2d 110.                                   Statutory

interpretation begins with the words chosen by the legislature,

i.e., the text of the statute.                Id., ¶45.

    ¶59     "If the words chosen for the statute exhibit a 'plain,
clear   statutory        meaning,'        without    ambiguity,         the        statute    is
                                             4
                                                                      No.    2016AP1688.pdr



applied according to the plain meaning of the statutory terms."

State v. Grunke, 2008 WI 82, ¶22, 311 Wis. 2d 439, 752 N.W.2d

769 (quoting Kalal, 271 Wis. 2d 633, ¶46).                            However, if the

statute    is   "capable      of    being      understood       by   reasonably     well-

informed    persons      in   two       or   more       senses[,]"    the     statute   is

ambiguous.      Kalal, 271 Wis. 2d 633, ¶47.

    ¶60     When a statute is ambiguous we often consult extrinsic

sources such as legislative history.                         Id., ¶46.       However, we

also have consulted legislative history to confirm or verify a

plain-meaning interpretation.                Id., ¶51.

                    C.     Wisconsin Stat. § 227.10(2m)

    ¶61     The outcome of this case turns on the interpretation

and application of Wis. Stat. § 227.10(2m) to undisputed facts.

Section 227.10(2m) provides in relevant part:

    No agency may implement or enforce any standard,
    requirement, or threshold, including as a term or
    condition of any license issued by the agency, unless
    that standard, requirement, or threshold is explicitly
    required or explicitly permitted by statute or by a
    rule that has been promulgated in accordance with this
    subchapter.
The specific questions that we must address are whether the

agency requirements on the WPDES permit that caps the number of

animals in the CAFO and requires off-site groundwater monitoring

wells     are   "explicitly         required           or   explicitly      permitted   by

statute or by a rule."

    ¶62     "Explicitly"           is    not       a    statutorily      defined    term.

Therefore, we employ common, ordinary definitions for that term.
Pulera v. Town of Richmond, 2017 WI 61, ¶13, 375 Wis. 2d 676,

                                               5
                                                                       No.     2016AP1688.pdr



896   N.W.2d    342.        We    often    use     a    dictionary        to     find   such

definitions.         State v. Guarnero, 2015 WI 72, ¶16, 363 Wis. 2d

857, 867 N.W.2d 400.             As the majority opinion points out, there

are   many    dictionary       definitions       for    "explicit."3             Reasonably

well-informed persons could disagree about which definition best

defines explicitly.            Accordingly, "explicitly," as employed in

Wis. Stat. § 227.20(2m), is ambiguous.                       Richards v. Badger Mut.

Ins. Co., 2008 WI 52, ¶21, 309 Wis. 2d 541, 749 N.W.2d 581.

      ¶63     Context also is important to meaning.                       Id., ¶14.       In

that regard, we interpret "explicitly required or permitted" in

Wis. Stat. § 227.10(2m) in relation to closely-related statutes.

Id.       Both § 227.10(2m) and Wis. Stat. § 227.11(2)(a)1.-3. were

enacted as part of 2011 Wisconsin Act 21; therefore, they are

closely related.          Their connection is helpful in understanding

the   meaning       of   "explicitly,"      as     is    the       legislative      history

underlying their enactments.

      ¶64     For    example,     what    became       Act    21    was   introduced      as

Assembly Bill 8 at the request of then-Governor Walker and then-

Representative-Tom Tiffany.4               As A.B. 8 was introduced, then-

Governor Walker said that the "legislation will take a multi-

pronged      approach     to     improve    Wisconsin's            regulatory       climate


      3Majority op., ¶24, noting that Black's Law Dictionary
defines "explicit" as "expressed without ambiguity or vagueness"
and American Heritage Dictionary defines "explicit" as "leaving
nothing implied."
      42011-2012 Wisconsin Legislature,                       January        2011   Special
Session, Assembly Bill 8, History.


                                           6
                                                                       No.    2016AP1688.pdr



[including       prohibiting            agencies     from]    creat[ing]      rules     more

restrictive than the regulatory standards or thresholds provided

by the Legislature."5                  His statement evidences that Act 21 was

anticipated          to      cabin        administrative          authority      so     that

administrative agencies did not exceed the textual directives

from the legislature.

    ¶65        The     importance          of    the    executive's         statement     as

interpretative         of    an     enacted      statute     is   confirmed     by    United

States    Supreme         Court        precedent     where    recognition      of     public

statements of past presidents have been employed in statutory

interpretation.           For example, President Harrison is said to have

voiced concerns about the coupling of train cars, when a statute

addressing that issue was reviewed.                     Johnson v. S. Pac. Co., 196

U.S. 1, 19 (1904) (explaining that "President Harrison, in his

annual messages of 1889, 1890, 1891, and 1892, earnestly urged

upon Congress the necessity of legislation to obviate and reduce

the loss of life and the injuries due to the prevailing method

of coupling and braking.").                     See also Kathryn Marie Dessayer,

Note,    The    First       Word:       The    President's    Place    in     "Legislative

History",      89     Mich.       L.    Rev.    399,    413-420     (1990)    (collecting

federal    and       state    cases      that    have    utilized     executive       branch

statements as legislative history).

    ¶66        Furthermore, the cabining of administrative authority

was a definitive change from past practice where administrative

    5  Press Release, Scott Walker, Governor of Wisconsin,
Special Session Part 2: Regulatory Reform (Dec. 21, 2010).


                                                 7
                                                                        No.   2016AP1688.pdr



agencies ordered what they decided was helpful to furthering

their      administrative          concerns    and   courts         upheld    such   agency

actions.6         See e.g., Maple Leaf Farms, Inc. v. DNR, 2001 WI App

170,       ¶13,    247     Wis. 2d    96,     633    N.W.2d      720    (examining      DNR

authority under Wis. Stat. § 283.31 to regulate off-site manure

application because it was related to effluent regulation).

       ¶67     In Maple Leaf, the court of appeals reasoned that an

administrative            agency      has     only      those        powers    "expressly

conferred" or that can be "fairly implied" from statutes.                                Id.

The    court       acknowledged       that     authority       to     regulate     off-site

manure application was not expressly conferred on the DNR by

statute.          Id.     However, because the DNR asserted regulation of

off-site application of manure was necessary to furthering its

administrative regulation of effluents, the court concluded that

it was implied by Wis. Stat. § 283.31's general terms and the

DNR    prevailed.           Id.,     ¶27.      The   court      explained        that   "the

legislature         has    conferred        authority    on     the    DNR    to   regulate

discharges, in the form of overapplication of manure, by CAFOs,

regardless of whether the discharge occurs on land owned by the

CAFO."      Id.

       ¶68     Broad grants of administrative power to agencies were

regular      court       practices    prior     to   Act      21.7      The   legislative

       Prior to Act 21, "[a] mere statement of policy or an
       6

interpretation of a statute made in an agency decision in a
particular matter with a specific set of facts did not make the
statement or interpretation a 'rule' and did not require rule
promulgation." Wis. Leg. Council IM-2011-15, 2.
       7   See e.g., State ex rel. Farrell v. Schubert, 52 Wis. 2d
                                                        (continued)
                                   8
                                                                         No.    2016AP1688.pdr



history   of   Act     21    shows       that       the   legislature          was    cabining

administrative regulatory authority as it revised the Wisconsin

Administrative       Procedure            Act.            The     legislative          history

underlying     Wis.         Stat.        § 227.10(2m)            is   helpful         to   its

interpretation.        Initially, § 227.10(2m) was written, "No agency

may implement or enforce any standard, requirement, or threshold

as a term or condition of any license issued by the agency

unless such implementation or enforcement is expressly required

or permitted by statute or by a rule."                          2011 Spec. Sess. A.B. 8

(emphasis added).            Senate Amendment 1 changed "expressly" to

"explicitly"    because,        as       a       sponsoring      legislator      explained,

"courts      have      interpreted               expressly        very    broadly"         and

"explicitly"     was    seen        as       a    stronger       limitation      on    agency

authority.8

351, 358, 190 N.W.2d 529 (1971) (concluding that the special
review board had the "implied power to hold hearings and make
investigations"); Racine Fire & Police Comm'n v. Stanfield, 70
Wis. 2d 395, 399, 234 N.W.2d 307 (1975) ("It is the general rule
that an agency or board created by the legislature has only
those powers which are either expressly conferred or which are,
by necessity, to be implied from the four corners of the statute
under which it operates."); DOA v. DIHLR, 77 Wis. 2d 126, 136,
252 N.W.2d 353 (1977) (same); Peterson v. Nat. Res. Bd., 94
Wis. 2d 587, 592, 288 N.W.2d 845 (1980) (same); Kimberly-Clark
Corp. v. Pub. Serv. Comm'n, 110 Wis. 2d 455, 461-62, 329 N.W.2d
143 (1983) (same); Watkins v. LIRC, 117 Wis. 2d 753, 761, 345
N.W.2d 482 (1984) (same); Tatum v. LIRC, 132 Wis. 2d 411, 421,
392 N.W.2d 840 (1986) (same and also noting that any reasonable
doubt regarding the existence of an implied power of an
administrative agency should be resolved in the agency's favor);
Oneida Cnty. v. Converse, 180 Wis. 2d 120, 125, 508 N.W.2d 416
(1993) (same).
     8 Representative Tom Tiffany, co-sponsor of A.B. 8, floor
debate on Senate Amendment 1. We have utilized floor debates as
                                                    (continued)
                               9
                                                                      No.    2016AP1688.pdr



       ¶69       When interpreting federal statutes, the United States

Supreme Court also has relied on statements from legislators as

part of legislative history.             For example, in Sturgeon v. Frost,

139 S. Ct. 1066, 1085 (2019), the Court reviewed a statutory

provision regarding whether the National Park Service (NPS) had

the power to regulate the use of hovercraft on the Nation River,

which is within ANILCA.9             In its discussion, the Court reasoned

that       the    legislative      sponsor        of   ANILCA   in     the     House    of

Representatives           "described         that      provision's          effect"     as

"designed . . . to ensure that ANILCA's new boundary lines would

'not in any way change the status' of the state, Native, and

private lands placed within them."                     Id. (citing 125 Cong. Rec.

11158 (1979)).          Therefore, because the use of hovercraft on the

Nation River was permitted before the enactment of ANILCA, it

continued after enactment, and the NPS could not prohibit such

use.

       ¶70       We   employed    both   Wis.       Stat.   § 227.10(2m)        and    Wis.

Stat. § 227.11(2)(a)1.-3. in Palm.                     In doing so, we explained

that       the   "explicit       authority    requirement       is,     in    effect,    a

legislatively-imposed canon of construction that requires us to



assists in statutory interpretation in the past. See Strenke v.
Hogner, 2005 WI 25, ¶¶23-25, 279 Wis. 2d 52, 694 N.W.2d 296
(relating that in "the floor debate on Senate Bill 11, which
later evolved into Wis. Stat. § 895.85(3)," Rep. Green responded
to Rep. Robson's question about the effect of the bill then
under consideration that we employed in our review).
       9   Alaska National Interest Lands Conservation Act (ANILCA).


                                             10
                                                                    No.    2016AP1688.pdr



narrowly       construe       imprecise         delegations         of      power      to

administrative agencies."           Palm, 391 Wis. 2d 497, ¶52.                   We also

noted with approval, a recent law review comment that summarized

the interactions among the paragraphs of § 227.11(2)(a)1.-3. as

"'prevent[ing]       agencies from circumventing this new "explicit

authority"      requirement       by     simply        utilizing     broad      statutes

describing the agency's general duties or legislative purpose as

a blank check for regulatory authority.'"                      Id. (quoting Kirsten

Koschnick,           Comment,            Making          "Explicit           Authority"

Explicit:     Deciphering Wis. Act 21's Prescriptions for Agency

Rulemaking Authority, 2019 Wis. L. Rev. 993, 996 (2019)).

      ¶71     It is critical to note that because we are addressing

statutes or rules, i.e., written communications, the explicit

requirement     or    permission       that     is    necessary    to     satisfy    Wis.

Stat. § 227.10(2m) must be expressed within the text of the

statute or rule from which the agency asserts it was granted the

power that it is exercising.              Here, the agency has identified no

statute or rule wherein the text of the statute or rule even

mentions that an agency may establish either a cap on the number

of   animal    units    in    a   CAFO    or    the     requirement       for   off-site

groundwater      monitoring         wells.             Therefore,         pursuant     to

§ 227.10(2m), the DNR has no authority to add those requirements

to a WPDES permit.

      ¶72     The DNR relies on statutes that describe the agency's

general     powers     or    duties,     such     as    Wis.    Stat.      § 283.31,    a

practice      that     Act    21,      through         creation    of      Wis.     Stat.


                                           11
                                                             No.    2016AP1688.pdr



§ 227.10(2m) and Wis. Stat. § 227.11(2)(a)1.-3., prevents.                    The

majority opinion follows the lead of the DNR.

                           D.    Majority Opinion

       ¶73    The majority opinion concludes first, that "explicit"

and "specific" are not synonymous.10                The majority then cites

Wis.    Stat.    § 227.11(2)(a)3.    as    support    for   that    distinction

because the legislature used "specific" in § 227.11(2)(a)3., but

did not use it in Wis. Stat. § 227.10(2m).11

       ¶74    In order to understand Wis. Stat. § 227.11(2)(a)3., it

must be read in context, which includes (2)(a)'s directive that

"[a]ll of the following apply to the promulgation of a rule

interpreting       the   provisions        of   a    statute       enforced    or

administered by an agency:"

            1. A    statutory   or   nonstatutory  provision
       containing a statement or declaration of legislative
       intent, purpose, findings, or policy does not confer
       rule-making authority on the agency or augment the
       agency's rule-making authority beyond the rule-making
       authority that is explicitly conferred on the agency
       by the legislature.

            2. A statutory provision describing the agency's
       general powers or duties does not confer rule-making
       authority on the agency or augment the agency's rule-
       making authority beyond the rule-making authority that
       is   explicitly  conferred  on   the  agency   by  the
       legislature.

            3. A statutory provision containing a specific
       standard, requirement, or threshold does not confer on
       the agency the authority to promulgate, enforce, or

       10   Majority op., ¶24.
       11   Id., ¶25.


                                      12
                                                                  No.   2016AP1688.pdr


       administer   a   rule   that  contains   a   standard,
       requirement, or threshold that is more restrictive
       than the standard, requirement, or threshold contained
       in the statutory provision.

§ 227.11(2)(a)1.-3.
       ¶75    As is apparent from Wis. Stat.                § 227.11(2)(a)1.-3.,

that in § 227.11(2)(a)3., the legislature employed "a specific

standard, requirement, or threshold" as a means of describing a

statute that "explicitly conferred" legislative authority on an

administrative agency within the text of the statute, and that

such    authority     was   not   to   be      expanded    beyond   the    text   the

legislature chose.12

       ¶76    The     legislature        also        prohibited     the     use    of

declarations of purpose or policy to expand authority delegated

to an agency beyond that which was "explicitly conferred" by the

text of the statute upon which the agency relies.                         Wis. Stat.

§ 227.11(2)(a)1.         And    further,       the    legislature   prohibited     an

agency from relying on the agency's general powers or duties to

go beyond authority that was conferred on the agency by the

explicit text of a statute.              § 227.11(2)(a)2.         As a recent law
review      comment   pointed     out,      § 227.11(2)(a)1.-3.         keep   agency

action in check so that it does not supersede statutory textual

delegations.13

       Wisconsin Stat. § 227.11(2)(a)1.-3., applies only to
       12

agency rulemaking, and there is no rulemaking that underlies
this case. However, since it was enacted as part of Act 21, the
choice of words the legislature employed is revealing.

       Kirsten Koschnick, Comment, Making "Explicit Authority"
       13

Explicit: Deciphering Wis. Act 21's Prescriptions for Agency
Rulemaking Authority, 2019 Wis. L. Rev. 993, 996 (2019).

                                          13
                                                                              No.   2016AP1688.pdr



       ¶77     As explained above, the majority opinion's reliance on

Wis. Stat. § 227.11(2)(a)3. is misplaced because that statute

limits agency authority; it does not expand it.                                     In addition,

the    majority        opinion     relies         on    Wis.     Stat.    § 283.31(3)-(5)'s

general statements of purpose to permit agency regulation of the

number        of    animal    units          on        Kinnard's       CAFO     and       off-site

groundwater monitoring wells.14                     Section 227.11(2)(a)2. prohibits

such an expansion.15             The majority opinion disregards Wis. Stat.

§ 227.10(2m)'s           requirement         that      an   agency     must     have      explicit

textual authority before it may act.                           In so doing, the majority

opinion        resurrects         an     administrative              practice            that   the

legislature explicitly prohibited in Act 21.

       ¶78     First, although Wis. Stat. § 281.31(3) and (4) address

water pollutant discharge permits, neither subsection mentions

regulating         the   number    of    animal          units    or     requiring        off-site

groundwater monitoring wells.                     The text of both subsections are

general purpose provisions.                    For example, § 281.31(3) provides

that     a     WPDES      permit       may     be       issued     subject          to    effluent

limitations.

       ¶79     Second, DNR rules discuss effluent limitations, but

there is no text that mentions animal unit limitations or off-

site groundwater monitoring wells for CAFOs.                              Rather, the cited

       14    Majority op., ¶¶2, 16, et seq.

       A statute that describes the agency's general powers or
       15

duties does not grant authority beyond that which "is explicitly
conferred on the agency by the legislature."         Wis. Stat.
§ 227.11(2)(a)2.


                                                  14
                                                                        No.      2016AP1688.pdr



rules      are    general     requirements         that     are    based    on     structural

requirements and calculations of various volumes of effluents.16

      ¶80        In regard to groundwater protection, which Wis. Stat.

§ 283.31(3)(f) references, no statute or rule mentions off-site

groundwater monitoring wells.                 Wisconsin Admin. Code § NR 140.01

states      the     chapter's       purpose        "is    to      establish        groundwater

quality      standards        for   substances           detected      in     or    having   a

reasonable probability of entering the groundwater resources of

the     state."        Wisconsin       Admin.        Code      § NR    214.21       addresses

groundwater monitoring requirements, but contains no mention of

off-site         monitoring    wells   or     caps       on    the    number       of   animals

permitted in a CAFO.            Rather, the monitoring wells all are tied

to the treatment area and the grade of the site.                            § NR 214.21(3)

and (4).

      ¶81        Simply stated, the majority opinion takes apart what

the legislature enacted in Act 21, and it reinstates control by

agency regulation, as was the circumstance in Wisconsin before

Act 21.      In so doing, a majority of the court steps out of the

judicial lane as an interpreter of the law and becomes a maker

of law, contrary to the clear directive of the legislature in

Act 21.

                                    III.    CONCLUSION

      ¶82        I conclude that there is no explicit textual authority

in either statute or rule that grants the DNR power to set a


      16   See e.g., Wis. Admin. Code § NR 243.13(2)(a) and (b).


                                              15
                                                                 No.    2016AP1688.pdr



maximum number of animals that Kinnard's CAFO may contain or to

require      off-site    groundwater       monitoring      wells.       Furthermore,

Wis.      Stat.     § 227.11(2)(a)1.–3.            preclude         agencies      from

circumventing the "explicitly permitted or explicitly required"

directive of Wis. Stat. § 227.10(2m) through the use of broad

policy statements from other statutes.                    Accordingly, the WPDES

permit requirements that cap the number of animal units and

require      groundwater      monitoring        through     off-site     wells    are

unlawful, and should be vacated.                 Because the majority opinion

nullifies      § 227.10(2m)'s     plainly        stated    directive      that,   "No

agency may implement or enforce any standard, requirement, or

threshold . . . unless that standard, requirement, or threshold

is explicitly required or explicitly permitted by statute or by

a   rule,"    and   in   so   doing   it    overturns      Act   21's    legislative

command, I respectfully dissent.

       ¶83    I am authorized to state that Justice REBECCA GRASSL

BRADLEY joins this dissent.




                                           16
                                                                                   No.    2016AP1688.rgb



       ¶84     REBECCA GRASSL BRADLEY, J.                        (dissenting).             I join the

textual analysis of the operative statutes in Justice Patience

Drake    Roggensack's          dissent,          which        definitively               resolves    the

questions       presented.         I       write       separately         to        refute       Justice

Rebecca      Frank      Dallet's       mischaracterization                    of     that       writing.

Justice Dallet attempts to signal a change in the dissent's

approach to statutory interpretation.                               There is no deviation

from     our        seminal    case        on     statutory         interpretation,                which

expounds textualism.              State ex rel. Kalal v. Cir. Ct. for Dane

Cnty., 2004 WI 58, 271 Wis. 2d 633, 681 N.W.2d 110.                                       The dissent

simply       applies      Kalal,       which           says       "as     a    general           matter,

legislative history need not be and is not consulted except to

resolve        an     ambiguity       in        the    statutory          language,             although

legislative history is sometimes consulted to confirm or verify

a plain-meaning interpretation."                       Id., ¶51.

       ¶85     Although        Justice      Dallet          would       prefer           that    Justice

Shirley      Abrahamson's         concurrence               in    Kalal        govern           statutory

interpretation          in     Wisconsin,             the        method       it     espoused         was

affirmatively rejected 17 years ago and this court continues to

disavow the sort of results-oriented analysis Justice Dallet now

embraces.           "We do not . . . endorse the methodology advanced by

the[n]    chief       justice     [Shirley            Abrahamson]         in       her     concurrence

that calls for consultation of extrinsic, non-textual sources of

interpretation in every case, regardless of whether the language

of the statute is clear.                        Such an approach subordinates the

statutory       text     and    renders          the    analysis          more       vulnerable       to
subjectivity."          Id., ¶49 n.8.
                                                  1
                                                                           No.    2016AP1688.rgb



       ¶86    Kalal was a "watershed decision in the modern history

of the Wisconsin Supreme Court" and is Wisconsin's "most cited

case of modern times."                Daniel R. Suhr, Interpreting Wisconsin

Statutes,      100     Marq.     L.    Rev.     969,       969-70      (2017).          "Kalal

transformed          statutory        interpretation             in        Wisconsin"        and

"shift[ed]      state        courts       from        a     vaguely          intentionalist

interpretive method" to a "uniform method" focusing upon the

plain meaning of the words actually enacted into law.                                   Id. at

970.     Justice      Dallet     seems    determined            to    do   away     with   this

mainstream textual method of interpreting statutes, which would

usher    in     an     "unusual,        freewheeling            method       of      statutory

interpretation" that prioritizes results over text.                                 See State

v.   Hayes,    2004     WI     80,    ¶102,   273         Wis. 2d 1,        681    N.W.2d 203

(Sykes, J., concurring).

       ¶87    While Justice Dallet "would dispense with" what she

describes as "the formalistic requirement that we must first

label a statutory term 'ambiguous' before we consult extrinsic

sources to determine its meaning," it is no mere formality for

judges who faithfully interpret statutory text.                                  Concurrence,

¶41.     "[T]he      rule    prevents     the    use       of    extrinsic         sources   of

interpretation to vary or contradict the plain meaning of a

statute[.]"          Kalal, 271 Wis. 2d 633, ¶51.                      Because it would

interfere with the type of results-oriented decision-making the

majority employs in this case, Justice Dallet maligns the rule

as mere "pretext" and accuses the judges who follow it of being

something     other     than     "upfront       and       honest       about      considering
relevant extrinsic sources to interpret a statute's meaning."
                              2
                                                                      No.    2016AP1688.rgb



Concurrence, ¶43.              In doing so, Justice Dallet, once again,

simply "misunderstands how to interpret legal texts."                              James v.

Heinrich, 2021 WI 58, ¶23 n.12, __ Wis. 2d __, __ N.W.2d __.

Absent ambiguity, we do not consult any "extrinsic sources to

interpret a statute's meaning" because it is a cardinal rule of

statutory interpretation that "[t]he words of a governing text

are   of     paramount     concern,         and    what   they    convey,       in       their

context, is what the text means."                      Antonin Scalia & Bryan A.

Garner,      Reading     Law:         The   Interpretation       of   Legal     Texts       56

(2012); Milwaukee District Council 48 v. Milwaukee Cnty., 2019

WI 24, ¶21, 385 Wis. 2d 748, 924 N.W.2d 153.

      ¶88     Although         Justice       Dallet     would     abandon          it,     the

textualist method of statutory interpretation is "rooted in and

fundamental to the rule of law.                   Ours is 'a government of laws

not     men,'    and     'it     is    simply     incompatible        with    democratic

government, or indeed, even with fair government, to have the

meaning of a law determined by what the lawgiver meant, rather

than by what the lawgiver promulgated.                          It is the law that

governs, not the intent of the lawgiver . . . .                        Men may intend

what they will; but it is only the laws that they enact which

bind us.'"       Kalal, 271 Wis. 2d 633, ¶52 (quoting Antonin Scalia,

A   Matter      of    Interpretation:          Federal    Courts      and    the     Law    17

(1997)).

      ¶89     Justice     Dallet       misconstrues       the    dissent      to     say    "a

statutory term is ambiguous so long as it is defined differently

in multiple dictionaries."                  Concurrence, ¶42.         Obviously, words
often    bear        different    meanings        in   different      contexts.            The
                                              3
                                                                    No.    2016AP1688.rgb



existence of varying definitions does not give judges a license

to   declare   a     statute       ambiguous      and   then     rely     on    extrinsic

sources to give a statute a meaning it does not have.                                   "[A]

statute is ambiguous if it is capable of being understood by

reasonably well-informed persons in two or more senses.                              It is

not enough that there is a disagreement about the statutory

meaning; the test for ambiguity examines the language of the

statute to determine whether well-informed persons should have

become confused, that is, whether the statutory . . . language

reasonably     gives       rise    to    different      meanings."         Kalal,        271

Wis. 2d 633, ¶47 (quoted source omitted).

      ¶90   While     it    is    debatable       whether    reasonable         minds    may

differ on the meaning of "explicit,"1 there is nothing wrong with

consulting     the    history       of    a   statute       to   confirm       its   plain

meaning;    doing    so     does    not   treat     such     extrinsic         sources    as

authoritative on the meaning of the text.                        Contrary to Justice

Dallet's proffered method of interpretation, legislative history




      1Compare Clean Wisconsin, Inc. v. DNR, 2021 WI __, ¶51, __
Wis. 2d __,   __   N.W.2d __   (Rebecca   Grassl  Bradley,   J.,
dissenting) (defining "explicit" as "something expressed without
ambiguity or vagueness" and "leaving no doubt") with Justice
Roggensack's dissent, ¶62.


                                              4
                                                         No.     2016AP1688.rgb



is not "an important tool in statutory interpretation"2 but a

thoroughly discredited one:

      The notion that you can pluck statements from a couple
      of legislators or even from a committee report, which
      is usually written by some teenagers, and . . . very
      often not even read by the committee, much less read
      by the whole House, much less less read by the other
      House, . . . [and presume the statements] somehow
      [are] reflective of the intent of the whole Congress
      and of the President . . . it truly is the last
      surviving fiction in American law.[3]
      ¶91   Justice Dallet's approach would allow judges to misuse

legislative history in order to give an unambiguous statute a

meaning it does not bear.       Adopting her approach would make the

law's history superior to the law itself:           "The more [you] use[]

[legislative history], the more unreliable it's likely to become

and   the   less   incentive   legislators   will    have   to    legislate.

After all, canny politicians will have every reason to try to

achieve their lawmaking dreams through ever more enterprising




      2Although Justice Dallet cites United America for this
proposition,   that  case  actually   says  the  "plain-meaning
interpretation of Wis. Stat. § 32.18 fully resolves [the
court's] interpretative inquiry," and quotes Kalal's limited
allowance for its use:      "legislative history is sometimes
consulted to confirm or verify a plain-meaning interpretation."
United Am., LLC v. DOT, 2021 WI 44, ¶18, 397 Wis. 2d 42, 959
N.W.2d 317 (quoting State ex rel. Kalal v. Cir. Ct. for Dane
Cnty., 2004 WI 58, ¶51, 271 Wis. 2d 633, 681 N.W.2d 110)
(emphasis added).
      3Hoover Inst., Uncommon Knowledge with Justice Antonin
Scalia, YouTube, at 17:40 (Oct. 30, 2012), https://www.youtube.
com/watch?v=DaoLMW5AF4Y.


                                    5
                                                                 No.   2016AP1688.rgb



uses of legislative history[.]"                Neil Gorsuch, A Republic, If

You Can Keep It 141 (2019).

    ¶92       On a final note, Justice Dallet claims the dissent

uses "extrinsic sources to inform its statutory analysis."                        It

doesn't.      But Justice Dallet persists in promoting, as she has

done in multiple cases this term,4 a results-oriented approach to

statutory     interpretation      to   replace        the   neutral,    text-based

methodology      this     court      adopted     in     Kalal——in       this    case

encouraging "ever more enterprising uses of legislative history"

to achieve desired outcomes.           As it did 17 years ago, this court

should resist any impulse to stray from the text in order to

shape   the    law   as   it   may   have   preferred       it   to    be   written.

Preservation of the rule of law depends on it.




    4  See, e.g., James v. Heinrich, 2021 WI 58, __ Wis. 2d __,
__ N.W.2d __ (Dallet, J., dissenting) (advocating to jettison
well-established canons of statutory construction in order to
reach a desired meaning of Wis. Stat. § 252.03); Schwab v.
Schwab, 2021 WI 67, __ Wis. 2d __, __ N.W.2d __ (declining to
interpret and follow the plain language of Wis. Stat. § 893.40,
as it in part "would produce an unreasonable result that would
not advance the statute's purpose").


                                        6
    No.   2016AP1688.rgb




1